DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on February 07, 2022.  

Claims 1-10, 19-23, and 26-30 were cancelled. Claims 31-44 were newly added. Therefore, claims 11-18, 24-25, and 31-44 are currently pending.

In light of amendments, the claim objection was withdrawn.
 
Applicant’s arguments, with respect to the rejection(s) of amended claims 11 and 16 (and their dependent claims) have been considered but are moot in view of the new ground of rejection necessitated by the addition of limitations. 
		
             Claim Objections 

Claims 18, 34, and 41 are objected due to following informalities: 
In claim 18, the terms “RRC” and “MAC-CE” should be defined at their first occurrence. 
In claims 34 and 41, the terms “"MCS", "HARQ" and "RV” should be defined!  

Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating    obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 14-16, 18, 35-36, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. in US Publication No. 2017/0347337 A1, hereinafter referred to as Uchino, in view of Xi et al. in US Publication No. 2012/0287869 A1, hereinafter referred to as Xi.
 
	Regarding claim 11, Uchino discloses a base station for wireless communication (base station, element 2 in Fig.13) comprising: 
		a memory (memory, element 422 in Fig.15); and 
	at least one processor coupled to the memory (processor, element 413 in Fig.15), wherein the at least one processor is configured to: 
	configure a downlink control message (configure control signal with downlink control information {DCI}, para.111), 
	form secondary cells into a first group of secondary cells (group secondary cells {SCells} into first group {of four groups}, [para.57] or into SCell #1  [para.133] or Fig.19A]) and into a second group of secondary cells (group secondary cells {Scells} into second group {of four groups}, [para.57] or into SCell #2 [para.133 or Fig.19A]), wherein the first group of secondary cells includes a first plurality of secondary cells (wherein first group includes two Scells [para.57] or Scell #1 includes Scell #1a and SCell#1b [Fig.9B]) and the second group of secondary cells includes a second plurality of secondary cells (second group includes two SCells [para.57] or Scell #2 includes Scell #2a and SCell #2b [Fig.9B]), wherein the first information is indicative of a first state corresponding to each respective secondary cell of the first  group of secondary cells (wherein SCell #2a and SCell #2b are in deactivated state, e.g., first state, para.133) and wherein the second information is indicative of a second state corresponding to each respective secondary cell of the second group of secondary cells (and wherein SCell #1a and SCell #1b are in activated state, e.g., second state, para.133); and 
	transmit the downlink control message to a user equipment {UE} (transmit assignment to user apparatus, [para.90] or transmit a control signal for indicating cell activation in DCI [para.114]).
	However, Uchino does not disclose the dowlink control message or DCI includes first and second bits representing information corresponding to first and second secondary cell groups; which is known in the art and commonly applied in data communications field for cells activation/ deactivation mechamism, as suggested in Xi’s disclosure as below.
           Xi, from the same field of endeavor, teaches the dowlink control message or DCI include first and second bits representing information corresponding to first and second secondary cell groups (using one bit or bundling/ pairing information to activate/ deactivate bundled or paired carriers on a per-group basis, para.119). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time before the claimed invention was filed to configure a downlink control message/ DCI including first and second bits representing information corresponding to states – activated/ non-dormant, or deactivated/ dormant – of first and second secondary cell groups/ Scells; thus improving efficiency and decreasing overhead by indicating, in a concentrated manner, the state of each SCell group with its Scells --  by using only one bit for each. 

	Regarding claim 14, Uchino in view of Xi disclose wherein transmitting signaling that indicates the first group of secondary cells and the second group of secondary cells, wherein the signaling comprises radio resource control (RRC) signaling or medium access control-control element (MAC-CE) signaling (signaling comprises RRC signal and MAC-CE, see paa.78 in Uchino).

	Regarding claim 15, Uchino in view of Xi disclose wherein the downlink control message of a primary cell associated with the base station carries bandwidth part activation control information for the first group of secondary cells (DCI has activation command to activate SCells/ SCell group, see para.114 in Uchino).

	Regarding claim 35, Uchino in view of Xi disclose wherein the first state corresponds to a first dormant state or a first non-dormant state (in deactivated state, e.g., first dormant state, and in deactivated state, e.g., first non-dormant state, see para.133 in Uchino).

	Regarding claim 36, Uchino in view of Xi disclose wherein the downlink control message includes a bitmap having a maximum size of n bits, wherein the bitmap includes the first bit and the second bit, and wherein n is an integer less than a total quantity of secondary cells represented by the bitmap (bit assignment has up to N bits corresponding to number of paired carriers, e.g., carrier/ SCell group, and including first and second bit, wherein N is less than Secondary Cell Enabled, e.g., total quantity of secondary cells, e.g., for example: N=3, Total=4, see para.105, Table 5, first entry, and para.122, Table 4 in Xi). 

	Regarding claim 16, Uchino discloses a method base station for wireless communication (base station, element 2 in Fig.13) comprising:
	a memory (memory, element 422 in Fig.15); and 
	at least one processor coupled to the memory, wherein the at least one processor (processor, element 413 in Fig.15) is configured to:
            form secondary cells into a first group of secondary cells (group secondary cells {SCells} into first group {of four groups}, [para.57] or into SCell #1  [para.133] or Fig.19A]) and into a second group of secondary cells (group secondary cells {Scells} into second group {of four groups}, [para.57] or into SCell #2 [para.133 or Fig.19A]), wherein the first group of secondary cells includes a first plurality of secondary cells (wherein first group includes two Scells [para.57] or Scell #1 includes Scell #1a and SCell#1b [Fig.9B]) and the second group of secondary cells includes a second plurality of secondary cells (second group includes two SCells [para.57] or Scell #2 includes Scell #2a and SCell #2b [Fig.9B]), wherein the first information is indicative of a first state corresponding to each respective secondary cell of the first  group of secondary cells (wherein SCell #2a and SCell #2b are in deactivated state, e.g., first state, para.133) and wherein the second information is indicative of a second state corresponding to each respective secondary cell of the second group of secondary cells (and wherein SCell #1a and SCell #1b are in activated state, e.g., second state, para.133); and 
	transmit the downlink control message to a user equipment {UE} (transmit assignment to user apparatus, [para.90] or transmit a control signal for indicating cell activation in DCI [para.114]).
	However, Uchino does not disclose the dowlink control message or DCI includes a bitmap including first and second bits representing information corresponding to first and second secondary cell groups; which is known in the art and commonly applied in data communications field for cells activation/ deactivation, as suggested in as suggested in Xi’s disclosure as below.
           Xi, from the same field of endeavor, teaches the dowlink control message or DCI includes a bitmap including first and second bits representing information corresponding to first and second secondary cell groups (network dynamically activates/ deactivates carriers, [para.69] using bit assignment with bits representing states “A”, “D” for each bundled/ paired secondary serving, e.g., bitmap, [para.153 and para.122, Table 4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time before the claimed invention was filed to configure a downlink control message/ DCI including a bitmap including a first and second bits representing information corresponding to states – activated/ non-dormant, or deactivated/ dormant – of first and second secondary cell groups/ Scells; thus improving efficiency and reducing decreasing overhead by indicating, in a bitmap including several bits, each of which represents the state of each SCell group. 


	Regarding claim 18, claim 18 is rejected for substantially same reason as applied to claim 14 above.

	Regarding claims 42-43, claims 42-43 are rejected for substantially same reason as applied to claims 35-36 above, respectively.

Claims 12  is rejected under 35 U.S.C. 103 as being unpatentable over Uchino in view of Xi, and further in view of Yiu et al. in U.S. Publication No. 2019/0044689 A1, hereinafter referred to as Yiu, which claims the benefit of U.S. Provisional Application No. 62/564,787 filed on Sep. 28, 2017, hereinafter referred to as Prov’87, and Chou et al. in U.S. Publication No. 2018/0183551 A1, hereinafter referred to as Chou, which claims the benefit of U.S. Provisional Application No. 62/439,434, filed Dec. 27, 2016, hereinafter referred to as Prov’34.

	Regarding claim 12, Uchino in view of Xi disclose wherein configuring a primary cell associated with the base station (see para.3 in Uchino), switching to another Scell (activated SCells are dynamically switched as necessary, see para.14 in Uchino), and using a control mechanism of sCellDeactivationTimer to activate each of SCells (see para.16 in Uchino).
	However, Uchino in view of Xi do not disclose switching to a default bandwidth part based at least in part on an expiration of a timer, wherein the default bandwidth part is configured to be a non-zero bandwidth part; which is known in the art and commonly applied in data communications field for cells activation/ deactivation, as suggested in Yiu’s disclosure as below.
 Yiu, from the same field of endeavor, teaches BWPs are transitioned to                                                                   a default BWP (para.139-143). Also, Yiu teaches the switching is timer-based (para.106 in Yiu or pg.3 or figure in pg.6 in Prov’87).
 It would be obvious to switch to a default BWP so as to gain the benefit of meeting resource requirement for transmission in a specific connection mode, e.g., RRC connected with no data mode. 
	Uchino in view of Xi and Yiu do not disclose the switching is based at least in part of an expiration of a timer, wherein the default bandwidth part is configured to be a non-zero bandwidth part; which is known in the art and commonly applied in communications field for data communications, as suggested in Chou’s disclosure as below.
Chou, from the same field of endeavor, teaches using bwp-Inactivity-Timer for primary cell (para.186 or pg.4 in Prov’87), and BWP indicates resource blocks designated for UL and DL communications, e.g., non-zero BWP (para.23 or pg.11).  
Also, Chou teaches configured a primary cell, of which radio communications operations and resources are controlled and managed by the base station (para.43, 45 in Chou or para.28, 54 in Prov’34);
Therefore, it would be obvious to one of ordinary skill in the art to implement the feature of switching to a default BWP configured to be a non-zero BWP, based at least on expiration of a timer – of Yiu and Chou – into a method for wireless communications involving the configuration to a primary cell, of which radio communications operations and resources are controlled and managed by the base station – of Uchino in view of Xiu; thus facilitating transmission and reception operations between SCell groups/ Scells, and respective UEs, after performing BWP switching operations while saving resources and reducing delay in processing.

Claims 13, 25, 31, 33, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino in view of Xi, as applied to claims 11 and 16 above, respectively, and further in view of Yiu et al. in U.S. Publication No. 2019/0044689 A1, hereinafter referred to as Yiu. 

	Regarding claim 13, Uchino in view of Xi disclose wherein configuring the first group of secondary cells to switch from a fully activated state to the first state (deactivating activated SCell corresponding to SCG, see para.152 in Uchino). 
	Uchino in view of Xi do not disclose the switching to the first state is based at least in part on an expiration of a timer, wherein the first state is associated with a default bandwidth part comprising a zero bandwidth part; which is known in the art and commonly applied in communications field for cell activation/ deactivation, as suggested in Yiu’s disclosure as below.
	Yiu, from the same field of endeavor, teaches switching to the first state is based at least in part on an expiration of a timer (deactivating  secondary cell when timer expires (para.187) and the first state is associated with a default BWP comprising a zero-BWP (transitioning to initial BWP, e.g., default BWP, when there is no connection and data, para.139 and 145). 
	Therefore, it would be obvious to one of ordinary skill in the art to implement the feature of switching to a default BWP comprising a zero-BWP,  when a first group of secondary cells is transitioned from a fully activated state to a first state, based at least in part on an expiration of a timer because when the first group of secondary cell is deactivated, uplink data transmission is  not performed; thus facilitating transmission and reception operations between the cell and respective UEs in the cell, after performing BWP switching operations  --  while saving resources and reducing delay in processing.

	Regarding claim 31, Uchino in view of Xi do not disclose wherein the downlink control message excludes scheduling information; which is known in the art and commonly applied in communications field for data communications, as suggested in Yiu’s disclosure as below.
	Yiu, from the same field of endeavor, teaches the downlink control message excludes scheduling information (network triggers UE to switch UL or DL BWP using a DCI field [para.162] to BWP when there is no connection and data [para.146]). 
Therefore, it would be obvious to one of ordinary skill in the art to not include scheduling information in a downlink control message; thus reducing power consumption and resources usage by not attempting to connect to deactivated cells. 
		
		Regarding claim 33, Uchino in view of Xi disclose wherein:
	configure at least one bit of the bitmap (using one bit, see para.119 in Xi).
	Uchino in view of Xi do not disclose the configuration is based at least in part on a zero resource allocation; which is known in the art and commonly applied in communications field for data communications, as suggested in Yiu’s disclosure as below.
	Yiu, from the same field of endeavor, teaches the deactivated second cell is configured with a zero-BWP (transitioning to initial BWP, e.g., default BWP, when there is no connection and data [para.139 and 145], e.g., hence, no resources are allocated for cell BWP -- zero-BWP).
	Therefore, it would be obvious to one of ordinary skill in the art to configure at least one bit in the bitmap based at least in part on the zero allocation – for the benefit of accurately and quickly reflecting the state of one cell; thus increasing data transmission capabilities while reducing power consumption in not attempting to connect to deactivated cells.
	
	Regarding claims 25 and 38, claims 25 and 38 are rejected for substantially same reason as applied to claims 33 and 31, respectively.

	Regarding claim 40, claim 40 is rejected for substantially same reason as applied to claim 33.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uchino in view of Xi, as applied to claim 16 above, and further in view of Chou et al. in US Publication No. 2018/0183551 A1, hereinafter referred to as Chou.
	
		Regarding claim 17, Uchino in view of Xi disclose wherein:
	identify a number of bits associated with the bitmap (number of bits in bit assignament, see para.122, Table 4 in Xi).
Uchino in view of Xi do not disclose configuring at least one bit of the number of bits to indicate a target bandwidth part identifier based at least in part on the number of bits; which is known in the art and commonly applied in communications field for data communications, as suggested in Chou’s disclosure as below.
Chou, from the same field of endeavor, teaches configuring at least one bit of the bitmap to indicate a target bandwidth part identifier based at least in part on the number of bits (configuring bandwidth part indicator field {BIF} with 2 bits to indicate which BWP is to be deactivated, para.126).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the claimed invention was filed to transmit a DCI, which indicates a target bandwidth identifier; thus facilitating data transmissions by informing resources or bandwidth part used for such transmission to activated secondary cells.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchino in view of Xi, as applied to claim 16 above, and further in view of Ouchi et al. in US Publication No. 2017/0041880 A1, hereinafter referred to as Ouchi.

	Regarding claim 24, Ouchino in view of Xi do not further disclose configuring at least one bit of the bitmap to indicate a selection of a primary cell; which is known in the art and commonly applied in communications field for data communications, as suggested in Ouchi’s disclosure as below.
 Ouchi, from the same field of endeavor, teaches configuring at least one bit of the bitmap to indicate a selection of a primary cell (assigning a bit to target cell, e.g., PCell, para.198). 
	Therefore, it would have been appreciated by one of ordinary skill in the art at the time before the claimed invention was filed to configure at least one bit of the bitmap to indicate a selection of a primary cell; thus facilitating the activation/ deactivation of the PCell for data transmission/ reception.
 
Claims 32, 34, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchino in view of Xi and Yiu, as applied to claims 31, 33, 38, and 40 above, respectively, and further in view of Seo in US Publication No. 2012/0113946 A1, hereinafter referred to as Seo.

	Regarding claim 32, Uchino in view of Xi and Yiu do not disclose wherein the at least one processor is configured to configure the first bit or the second bit in a modulation coding scheme (MCS) field, a hybrid automatic repeat request (HARQ) identifier (ID) field, or a redundancy version (RV) field of the downlink control message; which is known in the art and commonly applied in data communications field for cells activation/ deactivation, as suggested in Seo’s disclosure as below.
           Seo, from the same field of endeavor, teaches configuring the first bit or the second bit in a modulation coding scheme (MCS) field, a hybrid automatic repeat request (HARQ) identifier (ID) field, or a redundancy version (RV) field of the downlink control message (scheduling SPS activation or SPS deactivation {represented by a bit} is indicated by combination of other fields, e.g., a modulation and coding scheme (MCS), a HARQ process number, and a redundancy version (RV) resource allocation in DCI, para.74). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time before the claimed invention was filed to configure first and second bits in MCS, HARQ ID, and RV fiels; thus allowing fast activation/ operations based upon receiving information conveyed from corresponding bits of DCI. 


	Regarding claim 34, claim 34 is rejected for substantially same reason as applied to claim 32 above.

	Regarding claims 39 and 41, claims 39 and 41 are rejected for substantially same reason as applied to claims 32 and 34 above.

Claims 37 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchino in view of Xi, as applied to claims 11 and 16 above, and further in view of Xi et al. in US Publication No. 2012/0176947 A1, hereinafter referred to as Xi’47.

	Regarding claim 37, Uchino in view of Xi disclose wherein the first plurality of secondary cells includes a first quantity of secondary cells (SCell #1a and SCell #1b, [see Fig.9B in Ouchino] or paired carriers including (0,1), (2,3), e.g., secondary cells [see para.105, Table 1 in Xi), and the second plurality of secondary cells includes a second quantity of secondary cells (SCell #2a and SCell #2b, [see Fig.9B in Ouchino] or paired carriers including (4,5), (6,7) [see para.105, Table 1 in Xi), and wherein the total quantity of secondary cells represented by the bitmap includes the first quantity and the second quantity (and total quantity is 7, [see para.105, Table 1 in Xi] or all configured secondary carriers are activated/ deactivated [see para.123 in Xi] based on bit assignments [see para.122, Table 1 in Xi]).
	
	Regarding claim 44, claim 44 is rejected for substantially same reason as applied to claim 37.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     

	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465